Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-16-00417-CV

                                   In the Interest of M.A.B., a Child

                      From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015EM504304
                              Honorable Nick Catoe Jr., Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: April 26, 2017

AFFIRMED

           Justin Russell Adcock appeals from a judgment establishing the parent-child relationship.

In two issues, Adcock argues the trial court erred by not allowing him an opportunity to present

his side of the case and by setting child support in excess of the amount allowed by the Texas

Family Code. We affirm.

                                             BACKGROUND

           On July 6, 2015, the Texas Office of the Attorney General filed a petition to establish the

parent-child relationship between Adcock and M.A.B. Adcock was served with the petition and

participated in court-ordered DNA testing, which showed that he was M.A.B.’s biological father.

           The case was set for trial on the merits on June 1, 2016. On June 1, 2016, Adcock filed a

document stating that he was no longer a Texas resident, was residing in Ohio, and would be
                                                                                     04-16-00417-CV


unable to appear for trial. Adcock also requested that the court “not order my physical appearance

for any matters involving this case” and stated that “[i]f the court[] could please honor this [and]

cease to continue with such orders” then he “would be more than happy to cooperate by any means

which are available to me.”

       On June 1, 2016, the trial court called the case for trial. Adcock failed to appear. The

Attorney General presented evidence, consisting of the testimony of the child’s mother and the

DNA testing results. The trial court rendered judgment establishing the parent-child relationship

between Adcock and M.A.B., and ordering conservatorship, visitation, and retroactive, medical,

and child support for M.A.B. Adcock appealed.

                                     PROCEEDING TO TRIAL

       In his first issue, Adcock argues that the trial court “move[d] forward with a trial and

subsequent judgment” without allowing him “any opportunity to present his side of the case or

documents necessary to move forward with a fair and just ruling.” Adcock cites no cases or other

authority to support his argument.

       “The Texas Rules of Appellate Procedure require adequate briefing.” ERI Consulting

Eng’rs, Inc. v. Swinnea, 318 S.W.3d 867, 880 (Tex. 2010); In re Estate of Valdez, 406 S.W.3d
228, 235 (Tex. App.—San Antonio 2013, pet. denied). In particular, Rule 38.1(i) requires that an

appellant’s brief contain clear and concise arguments with “appropriate citations to authorities and

to the record.” TEX. R. APP. P. 38.1(i). An appellant who fails to satisfy these requirements waives

the issue on appeal. Valdez, 406 S.W.3d at 235.

       Because Adcock cites no cases or other authority to support his argument, his first issue is

waived for inadequate briefing. See id. (concluding issue was waived when the appellant’s brief

failed to contain clear and concise argument with appropriate citation to authorities and to the

record).
                                                -2-
                                                                                                   04-16-00417-CV


                                          CHILD SUPPORT AMOUNT

         In his second issue, Adcock argues the trial court violated chapter 154 of the Texas Family

Code by setting the amount of child support in excess of the amount allowed by statute. In its

judgment, the trial court ordered Adcock to pay child support in the amount of $220.00 per month

beginning June 1, 2016.

         Section 154.125(b) of the Texas Family Code provides that when the obligor’s monthly

net resources are not greater than $7500.00, the court shall set child support for one child at 20%

of the obligor’s monthly net resources. TEX. FAM. CODE ANN. § 154.125(b) (West Supp. 2016).

Section 154.068 of the Texas Family Code provides that in the absence of evidence of a party’s

resources, the court shall presume that the party has income equal to the federal minimum wage

for a 40-hour week. TEX. FAM. CODE ANN. § 154.068(a) (West Supp. 2016).

         At trial, the only evidence of Adcock’s resources was the testimony of M.A.B.’s mother,

who said that she did not have much information about Adcock, that the minimum wage

presumption would have to be used to set the child support amount, and that Adcock had no other

children besides M.A.B. The record indicates that the trial court used the minimum wage

presumption to determine Adcock’s monthly net resources and applied 20% to this amount to

calculate Adcock’s monthly child support obligation. See TEX. FAM. CODE ANN. § 154.068(a),

154.125(b). We conclude the child support ordered by the trial court did not violate chapter 154 of

the Texas Family Code. 1 We overrule Adcock’s second issue.




1
 In addition, the trial court ordered Adcock to pay cash medical support in the amount of $30.00 per month, granted a
judgment against Adcock for retroactive child support in the amount of $ 5,500.00, and ordered Adcock to pay the
judgment by paying $100.00 per month. See TEX. FAM. CODE ANN. § 154.181(a) (West 2014) (requiring trial courts
to set medical support); TEX. FAM. CODE ANN. § 154.009(a) (West 2014) (allowing trial courts to set retroactive child
support); TEX. FAM. CODE ANN. § 160.636(g),(h) (West Supp. 2016) (allowing trial courts, on a finding of parentage,
to order retroactive child support as provided by Chapter 154).

                                                        -3-
                                                                     04-16-00417-CV


                                  CONCLUSION

The trial court’s judgment is affirmed.

                                           Karen Angelini, Justice




                                          -4-